Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 6, delete “The pipe according to claim 5” and insert in its place “The article according to claim 5 wherein the article is a pipe and is”.
	In claim 13, delete “The pipe according to claim 12” and insert in its place “The article according to claim 12 wherein the article is a pipe and is”.
In claim 16, delete “The pipe according to claim 15” and insert in its place “The article according to claim 15 wherein the article is a pipe and is”.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Van Mierloo et al (WO 2015078886 A1, US 20170029597 A1) which discloses a polyolefin composition stabilized with natural compounds of Vitamin E. Van Mierloo does not disclose the cholestanyl ferulate. Cholestanyl ferulate is known as an antioxidant when combined with cooking oils or other food products, usually as part of a steryl ferulate mixture, see for example Winkler-Moser et al (Food Chemistry 169, 92-101 in 2015). The art is replete with the general polyolefins and articles of the claims, see Shim et al (US 20100234545 A1), but the ordinarily skilled artisan would not be motivated to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766